Title: Enclosure: Vicomte de Rochambeau to Tench Coxe 7 February, 1796
From: Rochambeau, Donatien-Marie-Joseph de Vimeur, vicomte de
To: Coxe, Tench


          
            Paris the 18. Pluviose 4th year &ca (Feby [7]th 1796)
          
          you have some time since recd from me, Sir, a letter which I wrote to you from Havre on my arrival—I promised to write again as soon as my residence at Paris should enable me to communicate some details, which might be interesting to you & to the country which you inhabit—I proceed to keep my promise.
          That, which I wrote you before, is but too true—the same sentiments no longer unite our two nations. I find no more among the french, that cordial attachment to the Americans, which they had after the close of the last war. I have endeavoured to ascertain the causes of this coolness, and, I think, I have had occasion to observe that the principal are those that I am about to communicate.
          1st The drawing near of the Government of the U.S. to England—a power always the enemy [(]or at least the Rival of France) at the instant when it seemed to draw itself, or, in effect, did draw itself from the Republic.
          2dly The ratification of the last treaty of Amity, commerce &

navigation concluded by Mr Jay occasioned principally by the intercepting of a Dispatch more than indiscreet from a french Minister.
          3dly The Stock Jobbing on the Exchange of Paris, which is kept up by a great number of your countrymen, who speculate for their benefit in the depreciation of the Assignats—or who lend their names to that scandalous traffic.
          4thly The acknowledged bad faith of certain of your sellers of Lands, who have disposed of dry rocks to some of my countrymen, as fertile & well watered Lands.
          5thly The Avidity of your merchants, and the numerous complaints of the refugees from our colonies who complain bitterly that they have been defrauded by those to whom they have confided the wrecks of their property.
          These, Sir, are the sources of the evils, which it is desireable to cure—such is the situation of things, which becomes still worse, when your vessels arrive in our ports with provisions, which they desire to sell enormously dear, in order to go in ballast to England, carrying thither our corn to procure from thence manufactures to suit the taste of the Americans.
          You must be convinced, that if these reproaches are founded, they must create a lively sensation—they must make a deep impression upon a people, haughty & victorious, who believe themselves to be abandoned by those from whom they have a right to claim more than mere amicable communications, but always insignificant in their results.
          It is known too, and with astonishment, that the Americans have withdrawn themselves from France just at the time, when the french revolution had taken a republican character, and when the revolutionary government had been established there. But, Sir, who was it that first set before us the example of our conduct, if it was not the Americans themselves—who was it that blended legally the legislative & executive powers in the first Congress? It was the Americans—who first established her committees: This also was done by your countrymen. Who persecuted spoiled, and banished the Tories of the new world: It was still the Americans: and yet the americans were not, as we are, pressed by the armies of all the powers of Europe—and they too had a powerful ally. These truths, which we sometimes dissemble, are of the utmost importance, and ought to meet

some consideration. Yes, Sir, if we have advanced towards liberty after the manner of your fellow citizens, the French have had the same wrongs to arrive at republican government.
          It is my real attachment to the mutual prosperity of the two Countries, which causes me to present to you the unfavorable side of the picture—I know that the language of truth often offends But it is necessary that the truth should be known, in order to find palliatives, or, what is much better, a perfect remedy.
          I have seen Mr Monroe—I have dined at his house, and several times in his company—He enjoys that consideration, which is due to the Minister of a free people, one of our most ancient Allies, but not the most energetic. It appears in short, that his Situation, without being doubtful, is at least sometimes embarrassing, and that the french government observes attentively the course of the American government, or that the measure of the confidence of the first will be according to the unequivocal propositions of a prompt (or ready) Union, sincere & durable.
          I must remark, that I have no station in which to write you thus—and that I am influenced solely by the desire, which you have manifested to remove, if it were possible, the unfavorable impressions to which the ratification of your last treaty has given birth. my best respects to your family—You know the degree of my Attachment &ca for you
          
            Dtn Rochambeau
          
        